Citation Nr: 1603681	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for residuals, shell fragment wound, left thigh, damage to muscle group XIV with RFB.

4.  Entitlement to a rating in excess of 20 percent for residuals, shell fragment wound, right lower leg and damage to muscle group X and XII with RFB.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2011 rating decision, by the Waco, Texas, Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent disability rating, effective July 19, 2010.  However, that rating action denied the Veteran's claims of entitlement to service connection for tinnitus, entitlement to a rating in excess of 30 percent for residuals, shell fragment wound, left thigh, damage to muscle group XIV with RFB, entitlement to a rating in excess of 20 percent for residuals, shell fragment wound, right lower leg and damage to muscle group X and XII with RFB, and entitlement to a TDIU.  He perfected a timely appeal to that decision.  

The Veteran was previously represented by the Veterans of Foreign Wars.  The Veteran's appeal was certified to the Board on August 6, 2014.  On August 19, 2014, the North Carolina RO received from the Veteran a statement and a new VA Form 21-22 appointing the North Carolina Division of Veterans Affairs as his representative.  The purpose for the change in representation was due to the Veteran's move to North Carolina.  The Board will recognize this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  The specific bases for remand are set forth below.

A.  Service Connection- Tinnitus.

As noted above, the Board recognizes the Veteran's change in representation.  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600  (2015).  The Veteran's field representative will have an opportunity on remand to submit additional argument.

B.  Higher Evaluation-PTSD.

In his substantive appeal (VA Form 9), dated in June 2014, the Veteran indicated that his PTSD symptoms have worsened since his VA examination in August 2010.  The Veteran stated that he has recurring nightmares, auditory hallucinations, flashbacks of Vietnam, and he gets very nervous and scared.  The Veteran related that he started experiencing those increased symptoms in 2012 when he had trouble finding employment.  The Veteran stated that his current state of unemployability was partly due to his PTSD symptoms.  

VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403  (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, in light of the fact that the most recent VA examination was conducted in August 2010, more than 5 years ago, and the Veteran has claimed that his PTSD has worsened since his last examination, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his PTSD.  Under these circumstances, the Veteran must be scheduled to undergo an examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

C.  Residuals of SFW of the left thigh and right lower leg.

Although the January 2015 Informal Hearing Presentation was prepared by the Veteran's former representative, the Board acknowledges the contention that the Veteran's August 2010 VA examination was now considered too remote to be considered adequate to evaluate the current severity of the Veteran's service-connected SFW of the right lower leg and left thigh and that, since the SFW in the Veteran's right lower leg affected muscle groups X and XII, each muscle group should be rated separately.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of SFW left thigh and right lower leg, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous').  

D.  TDIU.

As the claim for a TDIU is dependent upon the degree of functional impairment owing to service-connected disabilities, especially in terms of their consequent effect on the Veteran's employability, the TDIU claim cannot be resolved until there is a determination of exactly what disabilities are service-connected and appropriate ratings assigned.  Moreover, the Veteran has not received an examination that comments on the cumulative effect of all of his service-connected disabilities on his ability to maintain substantially gainful employment.  The Board finds that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining the combined effect of his service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided treatment for his PTSD, residuals of SFW of the left thigh, and SFW of the right lower leg since August 2010.  The AOJ/AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the file.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner must review the file.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  A detailed history, to include work history, should be obtained from the Veteran.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD. The examiner should specifically comment on the impact of the Veteran's PTSD on his ability to maintain substantially gainful employment. In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  The report of examination must include a complete rationale for all opinions expressed.  

3.  The Veteran must be scheduled for an appropriate examination to determine the severity of his service-connected residuals of SFW of the left thigh and right lower leg.  All pertinent evidence of record should be made available to and reviewed by the examiner.   The examiner must specify in the report that the file was reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his left thigh and right lower leg disorder.  The examiner should also describe all functional impairment due to the service-connected left thigh and right lower leg disorders.    

4.  After the above development has been accomplished, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

5.  The AOJ/AMC should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the AOJ/AMC should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations to include consideration of whether the Veteran is entitled to separate ratings for SFW affecting muscle groups X and XII of the right lower leg.  If any determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




